         Case 2:01-cr-00374-NIQA Document 177 Filed 09/11/20 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA                            :              CRIMINAL ACTION
              Plaintiff                                 :
                                                        :              NO. 1-374-1
                 v.                                     :
                                                        :
    DIODAYAN LEDESMA CUESTA                             :
             Defendant                                  :

NITZA I. QUIÑONES ALEJANDRO, J.                                                           SEPTEMBER 11, 2020


                                  MEMORANDUM OPINION

BACKGROUND

        Before this Court is a pro se motion for a reduction in sentence filed by Diodayan Ledesma

Cuesta (“Defendant”) pursuant to the First Step Act of 2018, 18 U.S.C. § 3582(c)(1)(A)(i), in

which he seeks a reduction of his sentence to a time-served sentence due to “extraordinary and

compelling reasons.” (Doc. 163). The Government opposes the motion. (Doc. 170, 175).

        On December 19, 2001, Defendant was convicted by a jury of Defendant of serious drug

trafficking offenses and illegal reentry into the United States.1 On March 22, 2002, the Honorable

Stewart Dalzell2 sentenced Defendant to a term of 360 months of imprisonment followed by eight

(8) years of supervised release, and imposed the payment of several fines. (Doc. 70). Defendant




1
         Specifically, Defendant was convicted of: (1) possession and attempted possession with intent to
distribute more than 500 grams of a mixture or substance containing a detectable amount of cocaine, in
violation of 21 U.S.C. § 841(a)(1); (2) importation and attempted importation of more than 500 grams of
cocaine, in violation of 21 U.S.C. §§ 952(a), 960(a), and 963; (3) possession and attempted possession with
intent to distribute more than 500 grams of cocaine on a vessel subject to the jurisdiction of the United
States, in violation of 46 U.S.C. § 1903(a), (c)(1)(D), and (j); and (4) reentry and attempted reentry to the
United States after deportation, in violation of 8 U.S.C. § 1326(a) and (b)(2).
2
        By Order dated October 16, 2016, this matter was assigned to the undersigned. (Doc. 148).
         Case 2:01-cr-00374-NIQA Document 177 Filed 09/11/20 Page 2 of 9




is currently serving his sentence at the Federal Correctional Institution Victorville Medium I (“FCI

Victorville”).


DISCUSSION

        Generally, courts may not modify a term of imprisonment once it has been imposed except

in any case where “extraordinary and compelling reasons warrant such a reduction” and after

considering the “applicable policy statements issued by the [United States] Sentencing

Commission[.]”3 18 U.S.C. § 3582(c)(1)(A)(i-ii) Additionally, courts must “consider[] the

[sentencing] factors set forth in section 3553(a) to the extent that they are applicable.” 18 U.S.C.

§ 3582(c)(1)(A); United States v. Pawlowski, 967 F.3d 327, 329 (3d Cir. 2020). Congress directed

the Sentencing Commission to promulgate policy statements to define “what should be considered

extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

and a list of specific examples.” 28 U.S.C. § 994(t). In defining what types of “extraordinary and

compelling reasons” might warrant relief, the Sentencing Commission’s applicable policy

statement includes a defendant’s medical condition, age, or family circumstances, as well as “other

reasons . . . as determined by the Director of the Bureau of Prisons[.]” U.S.S.G. § 1B1.13. Medical

conditions can constitute an extraordinary and compelling reason if a defendant is: (1) suffering

from a terminal illness; or (2) either (a) suffering from a serious physical or medical condition, (b)

suffering from a serious functional or cognitive impairment, or (c) experiencing deteriorating




3
         A defendant may only move for compassionate release “after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility.” 18
U.S.C. § 3582(c)(1)(A). When a defendant “fail[s] to comply with § 3582(c)(1)(A)’s exhaustion
requirement . . . it presents a glaring roadblock foreclosing compassionate release at this point.” United
States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Here, Defendant appears to have properly exhausted his
administrative remedies, as demonstrated through the documentation he attached to his motion.

                                                      2
         Case 2:01-cr-00374-NIQA Document 177 Filed 09/11/20 Page 3 of 9




physical or mental health because of the aging process, which substantially diminishes his or her

ability to provide self-care within the correctional facility, and from which he or she is not expected

to recover. U.S.S.G. § 1B1.13.

                             Extraordinary and Compelling Reasons

       Here, Defendant argues that his sentence should be reduced for extraordinary and

compelling reasons; to wit: (1) the unfair length of his sentence which was issued pursuant to

“draconian” sentencing guidelines and (2) health conditions that make him particularly susceptible

to severe illness or death if he were to contract COVID-19.

       In its response, the Government objects to both grounds. Specifically, the Government

argues that Defendant’s argument regarding the general unfairness of his sentence is not a valid

ground for compassionate release under the statute and applicable policy statements. This Court

agrees. As noted, a court may modify a term of imprisonment if “extraordinary and compelling

reasons warrant such a reduction” and any such reduction “is consistent with the applicable policy

statements issued by the [United States] Sentencing Commission[.]” 18 U.S.C. § 3582(c)(1)(A)(i).

The unfairness of a sentence is not a basis for compassionate release. Therefore, Defendant’s first

argument is without merit.

       As to Defendant’s argument regarding his health conditions, the Government concedes that

one of Defendant’s medical conditions constitutes “an ‘extraordinary and compelling reason’

allowing consideration of relief.” (Doc. 170 at 15).          Notwithstanding this concession, the

Government argues that Defendant is not entitled to relief under the applicable § 3553(a)

sentencing factors because Defendant poses “a possible danger to the community.”

       Defendant’s medical records support that he has been diagnosed with medical illnesses that

qualify as extraordinary and compelling medical reasons for compassionate release consideration.



                                                  3
        Case 2:01-cr-00374-NIQA Document 177 Filed 09/11/20 Page 4 of 9




Defendant’s medical records reflect that he suffers from the following medical conditions: (1)

stage-three chronic kidney disease; (2) hypertension; (3) prediabetes; (4) hyperlipidemia; and (5)

adenocarcinoma of the prostate (prostate cancer). Consistent with U.S.S.G. § 1B1.13, medical

conditions can constitute an extraordinary or compelling reason if, inter alia, a defendant is

suffering from a terminal illness, or from a serious physical or medical condition or a serious

functional or cognitive impairment, either of which substantially diminishes his or her ability to

provide self-care within the correctional facility, and from which he or she is not expected to

recover. U.S.S.G. § 1B1.13. The Government acknowledges “that an inmate who presents a risk

factor identified by the [Center for Disease Control and Prevention (“CDC”)] as increasing the risk

of an adverse outcome from COVID-19 presents a ‘serious physical or medical condition . . . that

substantially diminishes the ability of the defendant to provide self-care within the environment of

a correctional facility,’ as stated in [the Sentencing Commission’s policy statement because such

a defendant] may be less able to protect himself against an unfavorable outcome from the disease.”

(Doc. 170 at 15). The Government concedes that Defendant’s stage-three chronic kidney disease

is such a condition. Id. (“Here, the defendant presents with stage 3 chronic kidney disease. . . .

The defendant therefore presents an ‘extraordinary and compelling reason’ allowing consideration

of relief.”). Consistent with the facts personal to Defendant and the statute, this Court finds that

Defendant has met the statutory threshold requirements for consideration for a reduction of his

sentence based on extraordinary and compelling reasons under U.S.C. § 3582(c)(1)(A)(i). This

Court also notes that Defendant’s prostate cancer is a CDC-identified risk factor, and his




                                                 4
         Case 2:01-cr-00374-NIQA Document 177 Filed 09/11/20 Page 5 of 9




hypertension is a potential risk factor;4 both medical conditions augment this Court’s finding that

Defendant meets the threshold requirements for a sentence reduction.5

                                    Section 3553(a) Considerations

        Having determined that Defendant has established an extraordinary and compelling reason

within the meaning of § 3582(c)(1)(A)(i) that is consistent with the Sentencing Commission’s

applicable policy statements, this Court must next consider the applicable sentencing factors set

forth in § 3553(a) and determine whether Defendant poses a danger to anyone. See 18 U.S.C. §

3582(c)(1)(A); Pawlowski, 967 F.3d at 329. The sentencing factors are:

        (1) the nature and circumstances of the offense and the history and characteristics
        of the defendant; (2) the need for the sentence imposed—(A) to reflect the
        seriousness of the offense . . . and to provide just punishment for the offense; (B)
        to afford adequate deterrence to criminal conduct; (C) to protect the public from
        further crimes of the defendant; and (D) to provide the defendant with needed
        educational or vocational training, medical care, or other correctional treatment in
        the most effective manner; (3) the kinds of sentences available; [(4) the applicable
        sentencing range as set forth by the Sentencing Guidelines]; (5) any pertinent policy
        statement . . . ; (6) the need to avoid unwarranted sentence disparities among
        [similar] defendants . . . ; and (7) the need to provide restitution to any victims of
        the offense.

18 U.S.C. § 3553(a). Among these factors, this Court deems factors one, two, and four to be

relevant to the present case.

        Prior to Defendant’s sentencing hearing, a probation officer prepared a presentence report.

Therein, it reports that Defendant was born in Colombia in 1963, was single and had a daughter.


4
        The CDC has suggested hypertension may put someone at increased risk, but classifies it differently
from other confirmed risk factors due to limited research and data.
5
         This Court notes that Defendant’s prostate cancer may be a “terminal illness” qualifying him for
consideration under the first medical condition prong of U.S.S.G. § 1B1.13, as well. However, as of July
29, 2020, the Government reported that no official prognosis had been noted in Defendant’s medical
records. (Doc. 175 at 1). Thus, this Court has insufficient information at this time to rely on the terminal
illness prong of U.S.S.G. § 1B1.13 as grounds for considering Defendant’s compassionate release. Notably,
this insufficiency is irrelevant in light of Defendant’s qualification under the second medical condition
prong, as explained above.

                                                     5
         Case 2:01-cr-00374-NIQA Document 177 Filed 09/11/20 Page 6 of 9




Based on prior convictions of robbery in 1985 and of conspiracy to distribute cocaine in 1988,

Defendant was determined to be a career offender pursuant to 54 U.S.S.G. 54B1.1. It was, in part,

because of the enhancement as a career offender that that the sentencing judge imposed a sentence

of 360 months imprisonment. The Government relies on Defendant’s career offender status

designation to argue Defendant poses a danger to the community. While that may have been the

situation at time of sentence, in a 2016 letter in support of commutation of Defendant’s sentence,

the sentencing judge wrote “[i]f ever there was a defendant who was as much a victim as a

convicted felon, it was this [D]efendant.” (Doc. 163 at 7). In that letter, the sentencing judge

characterized Defendant as “basically a mule who endured being in the hold of a ship carrying

bananas from Colombia to Philadelphia” and posited that Defendant’s proposed release in 2016

would have been in the interests of justice. Id. Additionally, the Assistant United States Attorney

who then prosecuted this case, supported the commutation of Defendant’s sentence in 2016. The

original judge and prosecutor were intimately involved during the prosecution of this matter and

were familiar with the facts and circumstances surrounding the offenses and Defendant. Though

not bound by their opinions, this Court infers from their support for Defendant’s commutation that

they believe he posed no or little danger to the community.

        The Government argues that because of Defendant’s 1985 robbery conviction, he remains

a danger to the community. However, the robbery conviction is more than thirty-five years old

and occurred prior to the instant conviction which are non-violent offenses. Defendant also rebuts

the Government’s argument and offers his prison disciplinary record to show no violent tendencies

or that he is a danger to anyone while in custody. 6 To the contrary, Defendant seems to have made



6
        The Government does not offer a contrary characterization, and noted that in Defendant’s eighteen
(18) years of incarceration, his only infractions include: “mail abuse (2020); verbally arguing with another
inmate (2017); fighting with another inmate (2004); and interfering with taking count (2004).” (Doc. 170

                                                     6
           Case 2:01-cr-00374-NIQA Document 177 Filed 09/11/20 Page 7 of 9




efforts towards rehabilitation, including maintaining employment through the Unicor program.

Further, Defendant has served more than eighteen (18) years of his thirty (30) year sentence—a

sentence the sentencing judge indicated that he “was obliged to impose” due to the quantity of

drugs involved, but did not find to be in the interests of justice; (Doc. 163 at 7); and a sentence that

Defendant argues would not have been mandatory if he were sentenced today.7 While not second-

guessing the reasons for imposing the original sentence, Defendant has already served the ten-year

mandatory minimum sentence involved, and that during Defendant’s eighteen (18) years in federal

custody, he has only had minor infractions. When considering all of these facts, this Court cannot

find that Defendant poses a danger to the public or that his continued incarceration is necessary to

protect the public from further crimes.

          Regarding the applicable sentencing range § 3553(a) factor, Defendant’s guideline range

if he were sentenced today is identical to what it was at the time of his original sentencing (360

months to life imprisonment), since he would still be classified as a career offender. (Doc. 170 at

17). The only significant difference is that the sentencing guidelines were then mandatory, and

are now advisory. See supra n. 7. As previously mentioned, the sentencing judge expressed an

opinion that this sentencing range was too harsh given the facts and circumstances of Defendant’s

involvement. Though this Court is not bound by what the sentencing judge may have decided if

confronted today with this motion, his letter of support for commutation weighs favorably in this

matter.




at 5). These are objectively minor infractions and of little consequence when examining a record spanning
eighteen (18) years.
7
          See United States v. Booker, 543 U.S. 220 (2005) (establishing the guidelines as advisory).


                                                      7
         Case 2:01-cr-00374-NIQA Document 177 Filed 09/11/20 Page 8 of 9




        Lastly, the Government argues that Defendant should not be release because he currently

has two detainers lodged against him,8 so “if he were released, he would almost certainly not be

free of incarceration as the pandemic continues.” (Doc. 170 at 18). While some courts have

declined to release other defendants, who have pending detainers and, therefore, would not actually

leave federal custody if granted compassionate release, such decisions are made on a case-by-case

basis in light of all relevant factual circumstances. Here, while granting Defendant’s motion will

not result in his immediate release, the ultimate end result (after addressing his two detainers)

aligns with Defendant’s desire for release and his proposed release plan, which is to return to

Colombia. To ensure that Defendant understood the logistical consequences and continued risk of

contracting COVID-19 should his motion be granted, this Court issued an Order requesting

clarification from Defendant. The Order noted that if Defendant’s motion was granted, he would

face continued detention due to his two detainers, be subject to deportation to Colombia, and likely

be transferred to other federal facilities in the interim. See Doc. 171. Thereafter, Defendant filed

multiple documents acknowledging understanding these possible consequences and declaring that

he still wished to proceed with the motion. See Doc. 174, 176. Defendant also informed this Court

that he has been in communication with ICE and recorded his desire for voluntary departure with

the agency. (Doc. 176). Therefore, the fact that Defendant has pending detainers does not render

a reduction in his sentence pointless.

        In summary, based on the totality of the information before this Court and after weighing

the arguments made and the relevant § 3553(a) factors, this Court finds that a modification of

Defendant’s sentence is warranted. After reviewing his 2002 presentence report and further noting



8
         Specifically, Defendant has (1) a 2003 detainer in the United States District Court for the Middle
District of Florida for a violation of supervised release, and (2) an ICE detainer rendering him subject to
deportation to Colombia.

                                                    8
         Case 2:01-cr-00374-NIQA Document 177 Filed 09/11/20 Page 9 of 9




that he has served the mandatory minimum sentences for his drug offenses, that he suffers medical

conditions that qualify as extraordinary and compelling reasons for modification of his sentence,

and that during his eighteen years of imprisonment has made efforts to rehabilitate himself, this

Court finds Defendant’s sentence shall be reduced to time-served. . This Court further finds that

the eighteen (18) years of the sentence served is an adequate sentence, sufficient but not greater

than necessary to punish Defendant for his offenses, serves to reflect the seriousness of his

offenses, and provide adequate deterrence to future criminal conduct. Although this Court

recognizes that a term of supervised release is generally not imposed when a defendant is subject

to deportation, nevertheless, the term of supervised release previously imposed is not affected by

the reduction of his prison term.



CONCLUSION

       For the reasons stated herein, Defendant’s motion for a reduction in sentence, pursuant to

18 U.S.C. § 3582(c)(1)(A)(i), is granted. Defendant has established that extraordinary and

compelling reasons exists to warrant a reduction in his sentence, and the applicable factors set forth

in 18 U.S.C. § 3553(a) support a reduction. An Order consistent with this Memorandum Opinion

will be filed separately.



NITZA I. QUIÑONES ALEJANDRO, U.S.D.C. J.




                                                  9
